Citation Nr: 9912110	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  95-36 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Associate Counsel

INTRODUCTION

The veteran had active service from March 1943 to October 
1943.

In June 1994, he claimed service connection for a psychiatric 
disorder that he contended began in service.  This appeal 
arises from a September 1994 rating decision of the Newark, 
New Jersey, Regional Office (RO) that denied the claim.

During development of the evidence, the veteran referred to 
treatment by a private psychiatrist and also by a VA 
physician.  The claim file included VA treatment records, but 
it did not include records from the private psychiatrist, and 
it was not entirely clear that all of the relevant VA 
treatment records were in the file.  Without finding the 
claim well grounded but to ensure that all of the relevant 
evidence was associated with the claim file, the case was 
remanded by the Board of Veterans' Appeals (Board) in March 
1997 pursuant to Robinette v. Brown, 8 Vet. App. 69 (1995).


FINDINGS OF FACT

The claim for service connection for a psychiatric disorder 
is not plausible as it is not accompanied by adequate 
supporting medical evidence.


CONCLUSION OF LAW

The claim for service connection for a psychiatric disorder 
is not well grounded.  38 U.S.C.A. § 5107(a) (1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Evidence

The veteran's service medical records include a report of a 
March 1943 entrance examination where he gave a history of 
two epileptic seizures at eight years of age.  In August 
1943, he was hospitalized after he had a seizure witnessed by 
another soldier.  During that hospitalization, he gave a ten-
year history of seizures that he said occurred once each 
month.  He said he failed to report that history during his 
entrance examination because he wanted to get into the Army.  
A Certificate of Disability for Discharge was issued in 
September 1943 and he was discharged the following month.  
According to the October 1943 Enlistment Record, his physical 
condition on separation was "poor." Remaining service 
medical records do not reflect complaints, diagnoses, or 
treatment of a psychiatric disorder.

On his June 1994 claim, the veteran reported psychiatric 
treatment at the Camp Davis infirmary from April to May 1943, 
by Drs. Notaro and Remondelli, both of whom he said were 
deceased, Dr. William A. DiGiacomo, and Dr. D. Reskof.

In a July 1994 letter, Dr. DiGiacomo reported that the 
veteran had been under his care for many years for multiple 
problems, primarily coronary artery disease and severe 
emphysema, and had also been under the care of a 
psychiatrist.  He said that the psychiatrist should be 
contacted for information concerning the veteran's anxiety 
and nervousness.

Records from St. Michael's Medical Center show that the 
veteran was admitted on 19 February and discharged on 2 March 
1994.  Diagnoses included unstable angina pectoris, coronary 
artery disease, chronic obstructive pulmonary disease, 
gastritis, hypertension, and diabetes mellitus.  A 
psychiatric disorder was not noted.

In a May 1995 letter addressed To Whom It May Concern, Dr. 
DiGiacomo reported that his father treated the veteran for 
severe anxiety in 1943.  The RO immediately wrote Dr. 
DiGiacomo and asked for records of that treatment.  The 
doctor replied in June that he did not have the records.

VA treatment records begin with a June 1995 intake interview 
where the veteran gave a history of anxiety, irritability, 
and excessive worry, said he was discharged from service 
because of "nerves," and reported that his condition 
worsened after retirement but improved in recent years with 
medication.  He had a mild sleep problem and a fear of being 
alone.  He was verbal, relevant, coherent, and his mood was 
good.

A report of a September 1995 VA psychiatric consultation 
noted that the veteran gave a long history of chronic 
anxiety, restlessness, excessive worry, tremulousness, and 
excessive concern for his physical health.  His condition 
worsened when he retired and he described what the doctor 
called a "probable episode of severe major depression" that 
occurred in late 1994.  Currently, he was highly anxious, 
visibly tremulous, and frequently tearful.  On examination, 
he was alert and oriented and there was no cognitive deficit.  
Speech was goal-directed with a tremulous quality.  Mood was 
anxious and affect was nervous, depressed, and constricted.  
There were no suicidal or homicidal ideations and no 
psychotic symptoms.  Diagnoses were generalized anxiety 
disorder and major depressive disorder, single, severe, 
without psychotic symptoms.

At a November 1995 hearing, the veteran testified that, 
during basic training, he was hospitalized because he was 
shaking and he was told that he had a nervous condition.  He 
had no current memory of a seizure disorder in childhood and 
was unable to recall ever having been hospitalized or ever 
having had treatment for a seizure disorder.  After service, 
he was treated by the father of his current physician, Dr. 
DiGiacomo.  At that point in the hearing, the veteran's wife 
testified that she met her husband in 1944, that they married 
in 1947, that he was taking medication at the time of their 
marriage and, although she was unable to remember all of his 
medication, recalled that Dr. DiGiacomo had prescribed 
Librium to calm him down.

The Board notes, at this juncture, that Librium is an 
anxiolytic but it was not patented until 1959.  THE MERCK INDEX 
347 (12th ed. 1996).

The veteran further testified that he worked for the same 
company for 28 years, was a maintenance supervisor, and was 
now retired.  His psychiatric disorder did not interfere with 
his employment but he occasionally took "nerve pills," 
perhaps one pill every three months, when he became nervous.  
Since his retirement ten years earlier, he became nervous 
more frequently.  His wife testified that, when Dr. 
DiGiacomo's sons took over the practice, her husband was not 
able to "unload his problems" on them and they recommended 
he see a psychiatrist.  His problems, at that time, related 
to eating and sleeping disorders and restlessness.  The first 
time he saw a psychiatrist was in 1994, it was Dr. David 
Reskof, and he no longer saw him.  Since 1995, he saw a Dr. 
Lombardi at the VA medical center who prescribed doxepin and 
Klonopin.

The case was remanded in March 1997 for records from Drs. 
Reskof and Lombardi.

On a report of a May 1994 psychiatric consultation, David 
Reskof, MD, noted that the presenting problem, as reported by 
the veteran's wife on the medical history record, was 
"nervous, jittery, insomnia, loss of appetite." His wife 
was present during the interview and said that her husband 
had had no previous contact with mental health professionals.  
He had been nervous for more than two months, his appetite 
was decreased, and he awoke in the middle of the night.  In 
addition, he had a number of physical ailments.  The doctor 
reviewed the 14 different medications that the veteran was 
taking and noted that the side effects of several included 
insomnia, fatigue, depression, loss of appetite, and 
agitation.  On reviewing the veteran's symptoms of anxiety, 
the doctor noted that abdominal discomfort could be related 
to his diverticulitis, that shortness of breath could have an 
organic basis, and that, in view of his physical condition, 
his fear of impending doom was well grounded.  Depressive 
symptoms included loss of libido since a heart attack three 
years earlier, insomnia, fatigue, impaired concentration, 
loss of appetite, and suicidal thoughts but no plans.  The 
diagnostic impression was organic affective syndrome (panic 
disorder).
The veteran was seen at the VA psychiatric clinic in October 
and December 1995, in February, April, and October 1996, and 
in January, April, and June 1997.  During these visits, his 
mood and affect were assessed and medication occasionally 
adjusted.  However, none of the treatment records after the 
September 1995 psychiatric consultation included diagnoses 
nor did any of them relate his current symptoms to military 
service.  For example, on the June 1997 record, the doctor 
merely noted that the veteran complained of a nervous stomach 
but was in fair spirits, his mood and affect were neutral, 
there was no suicidal ideation, no overt depressive 
symptomatology, the medication had been helpful, and he 
should continue the present regimen.

In an October 1997 letter, the veteran disputed the portion 
of Dr. Reskof's report that showed a two-month history of 
nervousness.  He said that, when he saw Dr. Reskof, he was 
unaware that he could obtain benefits from VA, so he did not 
report his psychiatric problems in service.  He said that, 
while he was hospitalized in service, his unit shipped out, 
was wiped out, and that was very traumatic for him.  He 
feared being reassigned, being sent overseas, and having the 
same fate befall him.  He contended that, according to his 
service records, he was in good health at the time of 
induction and poor health at the time of separation.  He 
urged a grant of service connection on the basis of those 
records.

Analysis

Service connection is granted for disability resulting from 
injury or disease incurred or aggravated in service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  However, a claimant 
seeking benefits under a law administered by the Secretary of 
the Department of Veterans Affairs has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded; 
then, if such evidence is submitted, the Secretary has the 
duty to assist a claimant in developing additional evidence 
pertaining to the claim.  38 U.S.C.A. § 5107(a).  If the 
claim is not well grounded, there is no duty to assist.  
Anderson v. Brown, 9 Vet. App. 542 (1996).  Indeed, if the 
claim is not well grounded, the Board is without jurisdiction 
to adjudicate it.  Boeck v. Brown, 6 Vet. App. 14 (1993).  
Thus, the threshold question is whether the claimant has 
presented a well grounded claim.

A well grounded claim is one that is meritorious on its own 
or capable of substantiation; it need not be conclusive, but 
only plausible, to satisfy the initial burden of 38 U.S.C.A. 
§ 5107(a).  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  To 
present a well grounded claim, the claimant must present 
evidence, not mere allegation, and the evidence must be 
sufficient to justify a belief by a fair and impartial 
individual that the claim is plausible.  Lathan v. Brown, 7 
Vet. App. 359 (1995); Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  The credibility of evidence is assumed for the 
limited purpose of determining whether the claim is well 
grounded.  King v. Brown, 5 Vet. App. 19 (1993).  Competent 
lay evidence may suffice where the determinative issue is 
factual in nature but medical evidence is required where the 
determinative issue involves medical etiology or diagnosis.  
Gregory v. Brown, 8 Vet. App. 563 (1996).

In order for a claim for service connection to be well 
grounded, there must be medical evidence of current 
disability, lay or medical evidence of incurrence or 
aggravation of a disease or injury in service, and medical 
evidence of a nexus between the injury or disease in service 
and the current disability.  Epps v. Brown, 9 Vet. App. 341 
(1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied sub nom. Epps v. West, 118 S.Ct. 
2348 (1998); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The nexus 
requirement may be satisfied by a presumption that certain 
diseases manifested in certain veterans within certain 
prescribed periods are related to service.  38 C.F.R. 
§§ 3.307, 3.309.  In addition, the requisite link between a 
current disability and military service may be established, 
in the absence of a presumption or medical evidence that does 
so, by evidence that the veteran had a chronic disorder in 
service and currently has the same chronic disorder or by 
evidence that establishes incurrence of the disorder in 
service and continuity of symptomatology thereafter.  Savage 
v. Gober, 10 Vet. App. 488, 498 (1997); 38 C.F.R. § 3.303(b).

Here, with regard to a current disability, all of the 
veteran's VA treatment after September 1995 was directed 
toward symptoms.  Diagnoses were not addressed, so the only 
extant diagnoses are those from the September 1995 VA 
psychiatric consultation and the May 1994 psychiatric 
consultation by Dr. Reskof.  The VA diagnoses were 
generalized anxiety disorder and a single, severe, major 
depressive disorder without psychotic symptoms, the latter an 
apparent reference to the episode the veteran described that 
occurred in late 1994.  Dr. Reskof's diagnosis was organic 
affective syndrome (panic disorder).  Examiners did not 
relate either of those diagnoses to the veteran's military 
service so the issue the Board must decide is whether there 
is a nexus, or a link, between those current diagnoses and 
the veteran's military service more than 50 years earlier.

On his June 1994 VA claim form, the veteran reported 
treatment for a psychiatric disorder at the Camp Davis 
infirmary in 1943.  However, service medical records show 
only treatment for an unrelated physical disorder and 
hospitalization after he gave a history of epilepsy and 
claimed that he had a seizure once each month.  He was not 
separated from service because of "nerves," his contention 
to the contrary notwithstanding, he was separated from 
service because he claimed to have epilepsy.  Thus, there is 
no medical evidence of a psychiatric disorder in service and, 
specifically, no medical evidence in service of any 
psychiatric disorder currently diagnosed.

As noted above, the requisite link between a current 
disability and military service may be established by 
evidence of chronicity of the disorder or continuity of 
symptomatology.  Savage, supra; 38 C.F.R. § 3.303(b).  
However, even assuming, without deciding, that one or more of 
the veteran's current psychiatric disorders is a chronic 
disorder, it was not diagnosed in service, so the nexus 
requirement is not satisfied by its subsequent diagnosis.

With regard to continuity of symptomatology, the veteran has 
contended that his current symptoms were first manifested in 
service.  As noted above, evidentiary assertions by the 
veteran are ordinarily accepted as true for the limited 
purpose of determining whether a claim is well grounded.  
King, supra.  The exception to this rule is where the 
evidentiary assertion is inherently incredible or the fact 
asserted is beyond the competence of the person making the 
assertion.  Id.  For example, lay persons (i.e., persons 
without medical training or expertise) are not competent to 
offer opinions concerning medical etiology or diagnosis.  
Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998); Heuer v. Brown, 7 Vet. 
App. 379 (1995); Magana v. Brown, 7 Vet. App. 224 (1994); 
Grottveit v. Brown, 5 Vet. App. 91 (1993).  However, lay 
persons are always competent to testify regarding symptoms 
they experienced.  Routen, supra.

The problem here is that it is not clear to what extent the 
symptoms cited by the veteran are due to medication versus 
disease.  In May 1994, Dr. Reskof reviewed the veteran's 14 
medications, found many of them productive of symptoms the 
veteran described, and referred to them as a "rogues gallery 
of side effect causers."  Clearly, in a situation such as 
this, where symptoms may be a result of medication rather 
than disease, medical evidence is needed.

In addition, if the veteran's psychiatric disorder is not a 
chronic disorder, then his report of certain symptoms in 
service and after, in the absence of a diagnosis of a 
disorder in service that manifests those symptoms, does not 
provide the requisite nexus.  In essence, the link between 
symptoms that the veteran now reports occurred in service and 
a current psychiatric disorder is, in the absence of a 
diagnosis of a psychiatric disorder in service, entirely too 
tenuous to make the claim plausible or well grounded.

Finally, there is no medical evidence that any current 
psychiatric disorder was diagnosed during 1944, the veteran's 
first postservice year.  Thus, even if either of the current 
psychiatric disorders is a psychosis, the requisite link 
cannot be established by presumption.  38 C.F.R. §§ 3.307(a), 
3.309(a).

In sum, there is no medical evidence linking a current 
psychiatric disorder to military service 50 years earlier, 
there is no evidence that the veteran had a psychiatric 
disorder in service that could be plausibly linked, by 
chronicity or continuity of symptomatology, to a current one, 
and there is no evidence that establishes that link by 
presumption.  In the absence of that crucial link between a 
current psychiatric disorder and the veteran's military 
service, the claim is not well grounded and must be denied.


ORDER

Entitlement to service connection for a psychiatric disorder 
is denied.




		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 


